Bt the Court.
It is satisfactorily proved that the creek on which the appellee has surveyed his claim is the same which is called for in his entry, but the said creek received the name of Heaton’s creek in the year 1776, from a company which made improvements thereon.
That the name of the said creek was afterward changed, and at the time the appellee’s entry was made was much more generally known by the name of Pottinger’s creek.
The. only question which arises in this case is whether the change which took place in the name of the creek, and its being much more generally known by the last name when the entry was made, has rendered his entry so vague and uncertain that the appellant’s entry, though posterior in date, shall have the preference.
On this question the court is of opinion that the entry of the appellee contains such a description as might, on reasonable inquiry, have conveyed notice to a subsequent locator, moro especially as it appears that Heaton, by whose name the creek was called, came to Kentucky in the year 1779, and continued here until the fall of 1780; and farther, that it would be unjust and offensive to make the appellee responsible for an event which he could not possibly foresee, and against which he could not have been guarded without a knowledge of the change which had taken place in the name of the creek, which is not even pretended.
Decree affirmed, with costs, etc.
Note. — See the case of Herndon v. Hogan, ante, p. 3.